DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 1/31/2022. The amendments filed on 1/31/2022 are entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the limitation “the cerebral vessels” is stated in line 17. This claim lacks antecedent basis because only a single “cerebral vessel” is previously set forth in independent claim 1. Therefore, a plurality of cerebral vessels are not previously set forth and the limitation is rendered unclear and indefinite. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Pub. No. 20150327783) hereinafter Wang, in view of Chavhan, G., et al. (“Steady-State MR Imaging Sequences: Physics, Classification, and Clinical Applications,” Radiographics. Vol 28(4), 2008. P. 1147-1160) hereinafter Chavhan, in view of Yagi et al. (U.S. Pub. No. 20170347966) hereinafter Yagi, in further view of Sugiura (U.S. Pub. No. 20170219671) hereinafter Sugiura.  
Regarding claim 1, primary reference Wang teaches:
A method (abstract), comprising: 
obtaining a plurality of magnetic resonance imaging (MRI) scans of a cerebral vessel, wherein each of the plurality of MRI scans comprises a True FISP sequence ([0014], 4D imaging is considered to be a plurality of scans; [0015]; [0017]; [0023], “steno-occlusive diseases and cerebral aneurysms”; [0035], “As illustrated in FIG. 2A, the general 4D dMRA pulse sequence 18 has an ASL block followed by a multiphase 
outputting scan images based on the plurality of MRI scans ([0016]; [0018]-[0023], “steno-occlusive diseases and cerebral aneurysms”; [0035], “As illustrated in FIG. 2A, the general 4D dMRA pulse sequence 18 has an ASL block followed by a multiphase SSFP readout sequence. Suitable balanced steady-state free precession pulse sequences include TrueFISP, Balanced-FFE, FIESTA, and True SSFP sequences”; [0036]-[0039]; [0042]-[0047], “Time courses in middle cerebral artery (MCA) regions of interest (ROIs)”; [0049], “The signal was then continuously acquired by a segmented multiphase true FISP readout with the.+-..alpha. radiofrequency pulse scheme with phase encoding advancing in a centric order”: [0050]-[0055]; [0062]-[0065], “The pulse sequence that was used consisted of a continuous 3D TrueFISP readout following either slice-selective or non-selective inversion pulses”); 
based on the scan images of each of the plurality of MRI scans, identifying a flow within the cerebral vessel ([0014]-[0021], blood flow information for the plurality of MRI scans; see particularly [0016], “the invention provides 4D dynamic information of blood flow with high temporal resolution and spatial resolution, as well as quantification of multiple hemodynamic parameters such as blood flow, blood volume and mean transit time.”; [0033]-[0034]; [0041]-[0046] describe flow information determined within the cerebral vessel); 
identifying pulsatile features of the identified flow within the cerebral vessel ([0014]-[0021], blood flow information for the plurality of MRI scans; see particularly [0016], “the invention provides 4D dynamic information of blood flow with high temporal 
determining whether the identified pulsatile features are related to a disease state ([0023], “1) visualizing and quantifying hemodynamics in cerebrovascular diseases such as arterio-venous malformation (AVM), steno-occlusive diseases and cerebral aneurysms; 2) integration of 4-D dynamic blood flow information in surgical planning; and 3) visualizing and quantifying hemodynamic changes during brain activation for functional MRI or in response to a pharmacological agent for pharmacological MRI. “; [0041]-[0046]); and 
Primary reference Wang fails to teach:
wherein each of the plurality of MRI scans comprises a modified True FISP sequence, wherein the modified True FISP sequence comprises modified True FISP parameters related to a resolution and a speed of imaging, the modified True FISP parameters yielding a scan image with identifiable physiological structures
However, the analogous art of Chavhan of a steady-state magnetic resonance imaging sequence technique with clinical applications (abstract) teaches:
wherein each of the plurality of MRI scans comprises a modified True FISP sequence, wherein the modified True FISP sequence comprises modified True FISP parameters related to a resolution and a speed of imaging, the modified True FISP parameters yielding a scan image with identifiable physiological structures (page 1151, Dual-Echo Steady-State Sequence through page 1152, col 1 paragraph 1 teaches to a What are the advantages of steady-state sequences, the “improved speed of acquisition” by utilizing the modified variation of true FISP is considered to be a parameter adjustment that changes a speed of imaging for the modified sequence)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the true FISP MRI imaging and flow determination method of Wang to incorporate the modified true FISP image sequence as taught by Chavhan because certain structures and components of target anatomies can be accentuated based on modifications to standard true FISP sequences. This accentuation can provide a physician with more accurate diagnostic information to increase efficiency while improving clinical outcomes (page 1151, Dual-Echo Steady-State Sequence through page 1152, col 1 paragraph 1). 
Primary reference Wang further fails to teach:
outputting an indication of the disease state based on determining whether the identified pulsatile features are related to a disease state
However, the analogous art of Yagi of a blood flow simulation and treatment method for blood flow parameter diagnostics (abstract) teaches:
outputting an indication of the disease state based on determining whether the identified blood flow features are related to a disease state ([0009], “a vascular treatment risk assessment unit that calculates, on the basis of the calculated blood flow 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined true FISP MRI imaging and flow determination method of Wang and Chavhan to incorporate the output of a disease state determination as taught by Yagi because it is further desirable that the a physician can assess, on the basis of the determined blood flow features flowing into a region, the growth or severity risk of the disease prior to or during treatment ([0011]). 
Primary reference Wang further fails to teach:
wherein the identified pulsatile features comprise one or more of a flow pressure, a flow pulsatility, and a flow velocity
However, the analogous art of Sugiura of a magnetic resonance imaging apparatus with varying relaxation features (abstract) teaches:
wherein the identified pulsatile features comprise one or more of a flow pressure, a flow pulsatility, and a flow velocity ([0057], “The control circuitry 17 executes, as the T1 measurement first acquisition 211, for example, a balanced steady-state free 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the true FISP MRI imaging and flow determination method of Wang, Chavhan, and Yagi to incorporate the flow velocity measurement as taught by Sugiura because flow velocities can provide insight into fluid flow within the slice and provide a physician with relevant factors that may contribute to disease conditions. 
Regarding claim 3, the combined references of Wang, Chavhan, Yagi, and Sugiura teach all of the limitations of claim 1. Primary reference Wang further teaches: 
wherein the plurality of MRI scans is obtained consecutively over a set period of time ([0014], “The noninvasive 4D time-resolved dynamic MRA methods of the present invention are generally based on a combination of arterial spin labeling (ASL) with a cine multiphase balanced steady-state free precession (bSSFP) readout sequences.”, 4D imaging is considered to be over a set period of time; [0015], “Spin labeling can be implemented using pulsed, continuous and pseudo-continuous ASL schemes as well as velocity selective ASL.”; [0017], “The multi-phase bSSFP readout can be implemented (a) immediately or (b) after a selected time period of delay following the ASL pulse sequence. The series of SSFP images are preferably formed in a manner similar to cine MR imaging (i.e., an image for an individual time frame is generated from multiple segmented acquisitions synchronized to the labeling pulse)”; [0020]; [0031]-[0032]; [0036]-[0039]; [0043]; [0049], “The signal was then continuously acquired by a 
with a set interval between each scan of the plurality of MRI scans ([0017], “The multi-phase bSSFP readout can be implemented (a) immediately or (b) after a selected time period of delay following the ASL pulse sequence. The series of SSFP images are preferably formed in a manner similar to cine MR imaging (i.e., an image for an individual time frame is generated from multiple segmented acquisitions synchronized to the labeling pulse)”; [0018], delay time is considered to be a set interval between the scans; [0035], “The delay time between the ASL and the readout pulse sequences can be adjusted to allow temporal enhancement of different vascular structures such as arteries, veins and capillaries”; see also figure 2B). 
Regarding claim 4, the combined references of Wang, Chavhan, Yagi, and Sugiura teach all of the limitations of claim 1. Primary reference Wang further teaches: 

Regarding claim 5, the combined references of Wang, Chavhan, Yagi, and Sugiura teach all of the limitations of claim 1. Primary reference Wang further teaches: 
wherein visualizing the flow within the cerebral vessel comprises assembling the plurality of MRI scans into a video file (The 4D-cine imaging of the cerebral vessel region in the following cited paragraphs is considered to be a  video file as it is a dynamic video image “4D-cine” dataset; [0014], “The noninvasive 4D time-resolved dynamic MRA methods of the present invention are generally based on a combination of arterial spin labeling (ASL) with a cine multiphase balanced steady-state free precession (bSSFP) readout sequences.”, 4D imaging is considered to be over a set 
Regarding claim 9, primary reference Wang teaches:
A system (abstract), comprising: 
a magnetic resonance imaging (MRI) system ([0014], 4D imaging is considered to be a plurality of scans; [0015]; [0017]; [0023], “steno-occlusive diseases and cerebral aneurysms”; [0035], “As illustrated in FIG. 2A, the general 4D dMRA pulse sequence 18 has an ASL block followed by a multiphase SSFP readout sequence. Suitable balanced steady-state free precession pulse sequences include TrueFISP, Balanced-FFE, FIESTA, and True SSFP sequences”; [0036]-[0039]; [0042]-[0045], “Time courses in middle cerebral artery (MCA) regions of interest (ROIs)”; [0049], “The signal was then continuously acquired by a segmented multiphase true FISP readout with the.+-..alpha. radiofrequency pulse scheme with phase encoding advancing in a centric order. At the end of the true FISP readout, the magnetization was restored to the positive z-axis by using an .alpha./2 pulse. The series of images were formed in a manner similar to cine MR imaging methods (i.e. an image for an individual time frame was generated from multiple segmented acquisitions synchronized to the labeling pulse). In this study, 11-21 k-space lines were acquired per segment, resulting in a temporal resolution of 50-100 msec for each time frame image.’: [0062]-[0065], “The pulse sequence that was used consisted of a continuous 3D TrueFISP readout following either slice-selective or non-selective inversion pulses”); 
a computing device communicatively coupled to the MRI system ([0073]); and 

controlling the MRI system so as to acquire a plurality of consecutive MRI scans of a cerebral vessel using a True FISP sequence, wherein each of the plurality of consecutive MRI scans yields a scan image ([0014], 4D imaging is considered to be a plurality of scans; [0015]; [0017]; [0023], “steno-occlusive diseases and cerebral aneurysms”; [0035], “As illustrated in FIG. 2A, the general 4D dMRA pulse sequence 18 has an ASL block followed by a multiphase SSFP readout sequence. Suitable balanced steady-state free precession pulse sequences include TrueFISP, Balanced-FFE, FIESTA, and True SSFP sequences”; [0036]-[0039]; [0042]-[0045], “Time courses in middle cerebral artery (MCA) regions of interest (ROIs)”; [0049], “The signal was then continuously acquired by a segmented multiphase true FISP readout with the.+-..alpha. radiofrequency pulse scheme with phase encoding advancing in a centric order. At the end of the true FISP readout, the magnetization was restored to the positive z-axis by using an .alpha./2 pulse. The series of images were formed in a manner similar to cine MR imaging methods (i.e. an image for an individual time frame was generated from multiple segmented acquisitions synchronized to the labeling pulse). In this study, 11-21 k-space lines were acquired per segment, resulting in a temporal resolution of 50-100 msec for each time frame image.’: [0062]-[0065], “The pulse sequence that was used consisted of a continuous 3D TrueFISP readout following either slice-selective or non-selective inversion pulses”);  

identifying a flow within the cerebral vessel, based on the scan images of each of the plurality of consecutive MRI scans ([0014]-[0021], blood flow information for the plurality of MRI scans; see particularly [0016], “the invention provides 4D dynamic information of blood flow with high temporal resolution and spatial resolution, as well as quantification of multiple hemodynamic parameters such as blood flow, blood volume and mean transit time.”; [0033]-[0034]; [0041]-[0046] describe flow information determined within the cerebral vessel); 
identifying a feature of the flow related to a disease state ([0023], “1) visualizing and quantifying hemodynamics in cerebrovascular diseases such as arterio-venous malformation (AVM), steno-occlusive diseases and cerebral aneurysms; 2) integration of 4-D dynamic blood flow information in surgical planning; and 3) visualizing and 
Primary reference Wang fails to teach:
controlling the MRI system so as to acquire a plurality of consecutive MRI scans of a cerebral vessel using a modified True FISP sequence,
However, the analogous art of Chavhan of a steady-state magnetic resonance imaging sequence technique with clinical applications (abstract) teaches:
controlling the MRI system so as to acquire a plurality of consecutive MRI scans of a cerebral vessel using a modified True FISP sequence (page 1151, Dual-Echo Steady-State Sequence through page 1152, col 1 paragraph 1 teaches to a variation of true FISP which is considered to be a modified true FISP sequence. With the variation accentuating structures or components in the image with long T2, this is considered to be a resolution enhancement for those structures when combined with the “anatomic details” provided by T1 weighting; page 1154, What are the advantages of steady-state sequences, the “improved speed of acquisition” by utilizing the modified variation of true FISP is considered to be a parameter adjustment that changes a speed of imaging for the modified sequence)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the true FISP MRI imaging and flow determination method of Wang to incorporate the modified true FISP image sequence as taught by Chavhan because certain structures and components of target anatomies can be accentuated based on modifications to standard true FISP sequences. This accentuation can provide a physician with more accurate diagnostic information to Dual-Echo Steady-State Sequence through page 1152, col 1 paragraph 1). 
Primary reference Wang further fails to teach:
outputting an indication of the identified feature to a display
However, the analogous art of Yagi of a blood flow simulation and treatment method for blood flow parameter diagnostics (abstract) teaches:
outputting an indication of the identified feature to a display ([0009], “a vascular treatment risk assessment unit that calculates, on the basis of the calculated blood flow information, a risk factor associated with the vascular treatment of the blood vessel being treated; and a display unit that displays the calculated risk factor to a user“; [0014], “and a step for displaying the calculation result to a user“; [0030], display unit 13; [0038], “On the basis of this assessment, the risk information display unit 15 displays evaluation results as follows: there is substantially no risk at Grade A; special attention is required at Grade B; and there is a high risk at Grade C. “; the grade of aneurysmal growth is considered to be a disease state and this risk grade score is output and displayed to the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined true FISP MRI imaging and flow determination method of Wang and Chavhan to incorporate the output of a disease state determination as taught by Yagi because it is further desirable that the a physician can assess, on the basis of the determined blood flow features flowing into a region, the growth or severity risk of the disease prior to or during treatment ([0011]). 

wherein the identified feature of the flow comprises one or more of flow pressure, flow pulsatility, or flow velocity
However, the analogous art of Sugiura of a magnetic resonance imaging apparatus with varying relaxation features (abstract) teaches:
wherein the identified feature of the flow comprises one or more of flow pressure, flow pulsatility, or flow velocity ([0057], “The control circuitry 17 executes, as the T1 measurement first acquisition 211, for example, a balanced steady-state free precession (SSFP) type (also called " True FISP") sequence.”; [0109]-[0113], describe the measurement of flow velocities based on the flow velocity image data of the magnetic resonance image dataset of heartbeats; [0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the true FISP MRI imaging and flow determination method of Wang, Chavhan, and Yagi to incorporate the flow velocity measurement as taught by Sugiura because flow velocities can provide insight into fluid flow within the slice and provide a physician with relevant factors that may contribute to disease conditions. 
Regarding claim 10, the combined references of Wang, Chavhan, Yagi, and Sugiura teach all of the limitations of claim 9. Primary reference Wang further teaches:
wherein identifying the flow within the cerebral vessel comprises assembling the plurality of consecutive MRI scans into a video file (The 4D-cine imaging of the cerebral vessel region in the following cited paragraphs is considered to be a  video file as it is a dynamic video image “4D-cine” dataset; [0014], “The noninvasive 4D time-resolved .
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Chavhan, in view of Yagi, in further view of Sugiura as applied to claims 1 or 9 above, and further in view of Mordini et al. (U.S. Pub. No. 20110260725) hereinafter Mordini.
	Regarding claim 2, the combined references of Wang, Chavhan, Yagi, and Sugiura teach all of the limitations of claim 1. Primary reference Wang further fails to teach: 
wherein the modified True FISP parameters comprises a modified field of view and a modified resolution matrix
However, the analogous art of Mordini of a sequence of magnetic resonance images of a dynamically moving organ structure (abstract) teaches:
wherein the modified True FISP parameters comprises a modified field of view and a modified resolution matrix ([0039], “Preferred scan parameters for this pulse sequence are a TR of 2.7 ms, a TE of 1.3 ms, a flip angle of 63 degrees, and a temporal resolution of 46 ms, although a wide range of values may be used with this method. An image frame having a slice thickness of 6-8 mm and a field of view of 340 cm by 255 cm is acquired by repeating the pulse sequence to sample a 128.times.128 matrix of k-space.”; the field of view and resolution are configured to sample a specific matrix of k-space and is thus considered to be modified parameters for the scan sequence. As 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the true FISP MRI imaging and flow determination method of Wang, Chavhan, Yagi, and Sugiura to incorporate the parameters of field of view and resolution as taught by Mordini because it provides more customized scan parameter optimization for a particular treatment region, leading to improved contrast and overall image resolution of the reconstructed images ([0039]-[0041]). 
Regarding claim 12, the combined references of Wang, Chavhan, Yagi, and Sugiura teach all of the limitations of claim 9. Primary reference Wang further fails to teach: 
wherein the modified True FISP sequence comprises a modified field of view and a modified resolution matrix
However, the analogous art of Mordini of a sequence of magnetic resonance images of a dynamically moving organ structure (abstract) teaches:
wherein the modified True FISP sequence comprises a modified field of view and a modified resolution matrix ([0039], “Preferred scan parameters for this pulse sequence are a TR of 2.7 ms, a TE of 1.3 ms, a flip angle of 63 degrees, and a temporal resolution of 46 ms, although a wide range of values may be used with this method. An image frame having a slice thickness of 6-8 mm and a field of view of 340 cm by 255 cm is acquired by repeating the pulse sequence to sample a 128.times.128 matrix of k-space.”; the field of view and resolution are configured to sample a specific matrix of k-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the true FISP MRI imaging and flow determination method of Wang, Chavhan, Yagi, and Sugiura to incorporate the parameters of field of view and resolution as taught by Mordini because it provides more customized scan parameter optimization for a particular treatment region, leading to improved contrast and overall image resolution of the reconstructed images ([0039]-[0041]). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Chavhan, in view of Yagi, in further view of Sugiura as applied to claim 1 above, and further in view of Itu et al. (U.S. Pub. No. 20170293735) hereinafter Itu. 
Regarding claim 7, the combined references of Wang, Chavhan, Yagi, and Sugiura teach all of the limitations of claim 1. Primary reference Wang further fails to teach:
wherein determining whether the identified pulsatile features are related to a disease state comprises: 
comparing the identified pulsatile features to corresponding threshold values
However, the analogous art of Itu of a blood flow feature analysis and monitoring system (abstract) teaches:

comparing the identified pulsatile features to corresponding threshold values ([0023], “The extracted hemodynamic measures of interest may include the central aortic blood pressure, severity of peripheral arterial disease (PAD) (extracted by computing the ankle-brachial index (ABI) from the simulated blood pressures), onset of hypertension, risk of cardiovascular disease (CVD), severity of coarctation (trans-coarctation pressure drop), severity of coronary artery disease (e.g., fractional flow reserve (FFR) measured from the simulated blood pressures in the coronary arteries), etc. The extracted hemodynamic measures of interest may be output by being displayed on a display of a computer device” and “In a possible embodiment, a recommendation for clinical investigation may be automatically issued, for example in response to one or more of the extracted hemodynamic measurements of interest being above a specified threshold. Accordingly, this methodology may allow for a paradigm shift from mainly reactive medicine to more predictive medicine, where the patient is treated based on predictions from the blood flow simulations before the disease reaches a high/critical level of severity”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the true FISP MRI imaging and flow determination method of Wang, Chavhan, Yagi, and Sugiura to incorporate the comparison to a disease state threshold value as taught by Itu because this may not only improve patient outcomes, but also lead to reduced healthcare related costs ([0023]). 
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Chavhan, in view of Yagi, in further view of Sugiura as applied to claims 1 or 9 above, and further in view of Ashikaga et al. (U.S. Pub. No. 20180116725) hereinafter Ashikaga, in view of Lepore et al. (U.S. Pub. No. 20160166192) hereinafter Lepore, in view of Braidy, C., et al., (“Unenhanced MR Angiography of Renal Arteries: 51 Patients,” Vascular and Interventional Radiology. Vol 199, 2012. P. W629-W637) hereinafter Braidy, in view of Ben-Eliezer et al. (U.S. Pub. No. 20150355298) hereinafter Ben-Eliezer, in further view of Edelman (U.S. Pub. No. 20140378826) hereinafter Edelman. 
Regarding claim 8, the combined references of Wang, Chavhan, Yagi, and Sugiura teach all of the limitations of claim 1. Primary reference Wang further teaches:
wherein the disease state is selected from the group consisting of arteriovenous malformations, aneurysms ([0023], “steno-occlusive diseases and cerebral aneurysms;”; [0048], “arteriovenous malformation (AVM) was studied using this technique.”)
Primary reference Wang further fails to teach:
dementia, stroke,
However, the analogous art of Ashikaga of a system and method for cardiac phase imaging and analysis (abstract) teaches:
dementia, stroke ([0040]; [0052]; [0073], stroke and dementia; [0099]-[0105], trueFISP imaging in stroke analysis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the true FISP MRI imaging and flow 
Primary reference Wang further fails to teach:
hydrocephalus,
However, the analogous art of Lepore of an MRI image acquisition and analysis system (abstract) teaches:
hydrocephalus ([0022]; [0047]; [0068]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the true FISP MRI imaging and flow determination method of Wang, Chavhan, Yagi, Sugiura and Ashikaga to incorporate the further analysis of hydrocephalus as taught by Lepore because quantitative evaluation by the software can help diagnose numerous diseases including for example neuroanatomical effects of prematurity, early hydrocephalus, ADHD and traumatic brain injury ([0068]). 
Primary reference Wang further fails to teach:
renal artery stenosis,
However, the analogous art of Braidy of an evaluation using steady-state free precession MR 3D datasets for renal artery analysis (abstract) teaches:
renal artery stenosis (page W630, col 2, “in the assessment and detection of renal artery stenosis by using CEMRA as the reference standard.”; page W632-W633 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the true FISP MRI imaging and flow determination method of Wang, Chavhan, Yagi, Sugiura, Ashikaga, and Lepore to incorporate the further analysis of renal artery stenosis as taught by Braidy because renal artery stenoses (RAS) constitute the major cause of secondary hypertension and are also involved in ischemia-induced renal failure of vascular origin, the impact of which is growing. These lesions affect 1–6% of the total population and up to 45% of patients with atheromatous disease (page W629, col 1). 
Primary reference Wang further fails to teach:
development of atherosclerotic disease
However, the analogous art of Ben-Eliezer of an MRI relaxation improvement imaging technique (abstract) teaches:
development of atherosclerotic disease ([0079], “Embodiments of the invention in clinical applications facilitate more accurate characterization of prostate and hepatic cancer, diagnosis of multiple sclerosis, musculoskeletal MRIs, characterization of brain lesions and other soft-tissue lesions, diagnosis of Parkinson's disease, characterization of atherosclerotic plaques, characterization of muscle physiology, and monitoring and follow-ups of cardiac transplant patients.”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the true FISP MRI imaging and flow 
Primary reference Wang further fails to teach:
peripheral vascular disease
However, the analogous art of Edelman of a system and method for imaging a vascular structure of a patient using magnetic resonance imaging (abstract) teaches:
peripheral vascular disease ([0032], “For example, a 3D trueFISP sequence could be used with no saturation pulses to create a flow-independent MRA”; [0034], “This is even so when the patient's vasculature is significantly impacted by vascular diseases such as peripheral vascular disease ("PVD")“).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the true FISP MRI imaging and flow determination method of Wang, Chavhan, Yagi, Sugiura, Ashikaga, Lepore, Braidy, and Ben-Eliezer to incorporate the further analysis of peripheral vascular disease as taught by Edelman because the patient's vasculature is significantly impacted by vascular diseases such as peripheral vascular disease. This provides magnetic resonance imaging scans as an efficient way for physicians to diagnose disease development with greater accuracy ([0034]). 
Regarding claim 15, the combined references of Wang, Chavhan, Yagi, and Sugiura teach all of the limitations of claim 9. Primary reference Wang further teaches:

Primary reference Wang further fails to teach:
dementia, stroke,
However, the analogous art of Ashikaga of a system and method for cardiac phase imaging and analysis (abstract) teaches:
dementia, stroke ([0040]; [0052]; [0073], stroke and dementia; [0099]-[0105], trueFISP imaging in stroke analysis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the true FISP MRI imaging and flow determination method of Wang, Chavhan, Yagi, and Sugiura to incorporate the further analysis of dementia and stroke conditions as taught by Ashikaga because the degenerative conditions can cause serious symptoms to patients and providing the contrast enhanced features of magnetic resonance imaging enables the physician to determine disease progression. 
Primary reference Wang further fails to teach:
hydrocephalus,
However, the analogous art of Lepore of an MRI image acquisition and analysis system (abstract) teaches:
hydrocephalus ([0022]; [0047]; [0068]),

Primary reference Wang further fails to teach:
renal artery stenosis,
However, the analogous art of Braidy of an evaluation using steady-state free precession MR 3D datasets for renal artery analysis (abstract) teaches:
renal artery stenosis (page W630, col 2, “in the assessment and detection of renal artery stenosis by using CEMRA as the reference standard.”; page W632-W633 describe the presence of renal artery stenosis being analyzed; page W634 col 3 describes the true FISP sequence utilized for scanning; pages W635-W636 describe the results of stenosis analysis), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the true FISP MRI imaging and flow determination method of Wang, Chavhan, Yagi, Sugiura, Ashikaga, and Lepore to incorporate the further analysis of renal artery stenosis as taught by Braidy because renal artery stenoses (RAS) constitute the major cause of secondary hypertension and are also involved in ischemia-induced renal failure of vascular origin, the impact of 
Primary reference Wang further fails to teach:
development of atherosclerotic disease
However, the analogous art of Ben-Eliezer of an MRI relaxation improvement imaging technique (abstract) teaches:
development of atherosclerotic disease ([0079], “Embodiments of the invention in clinical applications facilitate more accurate characterization of prostate and hepatic cancer, diagnosis of multiple sclerosis, musculoskeletal MRIs, characterization of brain lesions and other soft-tissue lesions, diagnosis of Parkinson's disease, characterization of atherosclerotic plaques, characterization of muscle physiology, and monitoring and follow-ups of cardiac transplant patients.”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the true FISP MRI imaging and flow determination method of Wang, Chavhan, Yagi, Sugiura, Ashikaga, Lepore, and Braidy to incorporate the further analysis of atherosclerotic disease as taught by Ben-Eliezer because clinical applications achieve greater accuracy in therapy decision-making for patients and improved therapy monitoring ([0079]). 
Primary reference Wang further fails to teach:
peripheral vascular disease
However, the analogous art of Edelman of a system and method for imaging a vascular structure of a patient using magnetic resonance imaging (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the true FISP MRI imaging and flow determination method of Wang, Chavhan, Yagi, Sugiura, Ashikaga, Lepore, Braidy, and Ben-Eliezer to incorporate the further analysis of peripheral vascular disease as taught by Edelman because the patient's vasculature is significantly impacted by vascular diseases such as peripheral vascular disease. This provides magnetic resonance imaging scans as an efficient way for physicians to diagnose disease development with greater accuracy ([0034]). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Chavhan, in view of Yagi, in further view of Sugiura as applied to claim 9 above, and further in view of Itu et al. (U.S. Pub. No. 20170032097) hereinafter Itu II. 
Regarding claim 13, the combined references of Wang, Chavhan, Yagi, and Sugiura teach all of the limitations of claim 9. Primary reference Wang further fails to teach:
further comprising assessing a disease state of the cerebral vessel based on the identified feature of the flow
However, the analogous art of Itu II of a method and system for blood flow analysis in blood vessels (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the true FISP MRI imaging and flow determination method of Wang, Chavhan, Yagi, and Sugiura to incorporate the assessment of a cerebral artery disease state as taught by Itu II because the brain region is readily scanned by magnetic resonance and determining the progression of a cerebral vascular disease can improve patient outcomes prior to severe neurological degeneration. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Chavhan, in view of Yagi, in view of Sugiura, in further view of Itu II as applied to claim 13 above, and further in view of Itu. 

wherein assessing a disease state comprises comparing the identified feature to a threshold value associated with the identified feature
However, the analogous art of Itu of a blood flow feature analysis and monitoring system (abstract) teaches:
wherein assessing a disease state comprises comparing the identified feature to a threshold value associated with the identified feature ([0023], “The extracted hemodynamic measures of interest may include the central aortic blood pressure, severity of peripheral arterial disease (PAD) (extracted by computing the ankle-brachial index (ABI) from the simulated blood pressures), onset of hypertension, risk of cardiovascular disease (CVD), severity of coarctation (trans-coarctation pressure drop), severity of coronary artery disease (e.g., fractional flow reserve (FFR) measured from the simulated blood pressures in the coronary arteries), etc. The extracted hemodynamic measures of interest may be output by being displayed on a display of a computer device” and “In a possible embodiment, a recommendation for clinical investigation may be automatically issued, for example in response to one or more of the extracted hemodynamic measurements of interest being above a specified threshold. Accordingly, this methodology may allow for a paradigm shift from mainly reactive medicine to more predictive medicine, where the patient is treated based on predictions from the blood flow simulations before the disease reaches a high/critical level of severity”).
. 
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Chavhan, in view of Yagi, in further view of Sugiura as applied to claims 1 or 9 above, and further in view of Brady-Kalnay et al. (U.S. Pub. No. 20160349339) hereinafter Brady-Kalnay.
Regarding claim 16, the combined references of Wang, Chavhan, Yagi, and Sugiura teach all of the limitations of claim 1. Primary reference Wang further fails to teach:
wherein the modified True FISP parameters include modifications to one or more of a field of view, a base resolution, a slice thickness, a repetition time, an echo time, a flip angle, a bandwidth, an echo spacing, and a gating type.
However, the analogous art of Brady-Kalnay of a magnetic resonance imaging system for use with analyzing signal evolution profiles with at least one quantitative parameter in the subject (abstract) teaches:
wherein the modified True FISP parameters include modifications to one or more of a field of view, a base resolution, a slice thickness, a repetition time, an echo time, a flip angle, a bandwidth, an echo spacing, and a gating type ([0022], the variation in flip angles or repetition time is combined with True FISP imaging, which is considered to be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the true FISP MRI imaging and flow determination method of Wang, Chavhan, Yagi, and Sugiura to include specifically the flip angle and repetition time modification of True FISP parameters as taught by Brady-Kalnay because the system obtains signal evolution profiles that are sensitive to T1 and T2 relaxation times and the technique provides simultaneous imaging of multiple imaging parameters with insensitivity to respiratory motion artifacts typical of previously reported MRI techniques ([0059]). 
Regarding claim 19, the combined references of Wang, Chavhan, Yagi, and Sugiura teach all of the limitations of claim 9. Primary reference Wang further fails to teach:
wherein the modified True FISP parameters include modifications to one or more of a field of view, a base resolution, a slice thickness, a repetition time, an echo time, a flip angle, a bandwidth, an echo spacing, and a gating type.
However, the analogous art of Brady-Kalnay of a magnetic resonance imaging system for use with analyzing signal evolution profiles with at least one quantitative parameter in the subject (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the true FISP MRI imaging and flow determination method of Wang, Chavhan, Yagi, and Sugiura to include specifically the flip angle and repetition time modification of True FISP parameters as taught by Brady-Kalnay because the system obtains signal evolution profiles that are sensitive to T1 and T2 relaxation times and the technique provides simultaneous imaging of multiple imaging parameters with insensitivity to respiratory motion artifacts typical of previously reported MRI techniques ([0059]).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Chavhan, in view of Yagi, in view of Sugiura, in further view of Brady-Kalnay as applied to claim 16 above, and further in view of Tong et al. (U.S. Pub. No. 20160287100) hereinafter Tong. 

wherein the True FISP parameters allow visualization of pulsatile flow in the cerebral vessels ([0014]-[0017]; [0023], “steno-occlusive diseases and cerebral aneurysms”; [0035]-[0039]; [0042]-[0045], “Time courses in middle cerebral artery (MCA) regions of interest (ROIs)”; [0049]-[0050], teach to cerebral vessel imaging analysis; [0062]-[0065], “The pulse sequence that was used consisted of a continuous 3D TrueFISP readout following either slice-selective or non-selective inversion pulses”); and 
Primary reference Wang further fails to teach:
wherein the cerebral vessel is located at the base of a patient's skull
However, the analogous art of Tong of magnetic resonance imaging of blood flow data (abstract) teaches:
wherein the cerebral vessel is located at the base of a patient's skull ([0050], the Basilar artery is located at the base of a patient’s skull).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the true FISP MRI imaging and flow determination method of Wang, Chavhan, Yagi, Sugiura, and Brady-Kalnay to include the region of interest selection of the Basilar artery located at the base of a patient’s skull as taught by Tong because identifying regions containing minimal brain tissue (e.g. gray matter) but a great amount of blood vessels, represents one preferred way of enhancing desired signals while avoiding such undesired noise ([0050]). 

wherein the cerebral vessel is a Basilar artery
However, the analogous art of Tong of magnetic resonance imaging of blood flow data (abstract) teaches:
wherein the cerebral vessel is a Basilar artery ([0050], the Basilar artery is selected as a suitable blood vessel for the region of interest).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the true FISP MRI imaging and flow determination method of Wang, Chavhan, Yagi, Sugiura, Brady-Kalnay, and Tong to include the region of interest selection of the Basilar artery as taught by Tong because identifying regions containing minimal brain tissue (e.g. gray matter) but a great amount of blood vessels, represents one preferred way of enhancing desired signals while avoiding such undesired noise ([0050]). 

Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
Regarding the applicant’s arguments on pages 7-8 of the remarks, the applicant argues that the claimed invention utilizes a distinct modified True FISP magnetic resonance imaging sequence that is different than conventional true FISP sequences. The applicant describes how the conventional True FISP sequences are often used in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the applicant’s arguments on pages 9-10 of the remarks, the applicant argues that the Wang reference fails to teach to the modification of the True FISP parameters related to a resolution and a speed of imaging. The applicant further argues that the variations of True FISP imaging as taught by Chavhan fail to disclose whether the variations of True FISP are applicable to imaging of cerebral vessels as required by amended claim 1. As the primary reference Wang teaches to using a conventional True FISP sequence for imaging cerebral vessels, the Wang reference is relied upon to teach to specifically the imaging of the brain region of a patient. The teachings of the Chavhan reference are thus utilized to accentuate structures within the image and provide greater diagnostic clarity for a physician (page 1151, Dual-Echo Steady-State Sequence through page 1152, col 1 paragraph 1). Chavhan teaches to specific variations of the True FISP sequences that provide different accentuations of structures or components in the image that include fluids (pages 1151-1152) and does not provide additional teachings that teach away from the use for cerebral vessel imaging. One of ordinary skill in the art would apply these variations in True FISP imaging to the cerebral vessel imaging of primary reference Wang to provide additional imaging capabilities and Clinical Applications, teach to a variety of anatomical imaging uses for the magnetic resonance pulse sequences as exemplary teachings. In the combined invention, the True FISP sequence of Wang, with additional modifications as taught by Chavhan, would be utilized to image cerebral vessels. 
Regarding the applicant’s arguments on page 10 of the remarks, the applicant argues that the Yagi reference does not teach to imaging cerebral vessels but rather blood flow simulation using a medical image. Yagi is utilized to teach to determining disease state based upon measured blood flow features and is not utilized to teach to True FISP imaging or acquiring scans of cerebral vessels. The references of Wang and Chavhan are utilized to teach to these features and Yagi provides additional diagnostic analysis of the blood flow data acquired from the combined Wang and Chavhan invention. For these reasons, the applicant’s arguments directed to Wang, Chavhan, and Yagi are not persuasive. 
Further regarding the applicant’s arguments on page 10 of the remarks, the applicant argues that the Sugiura reference teaches to imaging methods of the heart and therefore fail to teach to visualization of cerebral vessels or evaluating pulsatile features of cerebral vessels. As the combined references of Wang, Chavhan, and Yagi teach to the acquisition of blood vessel flow data from cerebral vessel imaging, Sugiura provides for further processing of acquired flow velocity imaging data to provide for a flow velocity measurement. This feature would be utilized with the cerebral flow imaging capabilities as taught by Wang to provide for an identified pulsatile feature of flow 
Regarding the applicant’s arguments on pages 11-12 of the remarks, the applicant further argues that the modified version of True FISP sequences are advantageous to imaging cerebral vessels and that the cited references fail to recognize these advantages of the claimed invention. While the specification may provide advantages to the claimed modified True FISP sequence, the claims do not include features that differentiate from the prior art references of record. In response to applicant's argument that modifying a True FISP sequence can be performed to enhance cerebral vessel imaging, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the current combined invention of Wang, Chavhan, Yagi, and Sugiura the combined references provide for enhanced accentuation of target anatomies, greater assessment of disease severity, and fluid flow velocity analysis for potential disease condition contributions. For 
For these reasons, the applicant’s arguments have been considered but are not persuasive. 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793     

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791